Citation Nr: 1022368	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
headaches, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied a 
rating in excess of 10 percent for headaches.  

In August 2006 the Board denied the claim of entitlement to a 
rating in excess of 10 percent for headaches.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in a September 10, 
2009 Judgement, set aside that part of the Board's August 
2006 decision that denied a rating in excess of 10 percent 
for headaches under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8100, and remanded the case for compliance with the terms of 
the September 2009 Memorandum Decision.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for 
headaches, to include migraine headaches.  

In the September 2009 Memorandum Decision, the Court found 
that, in its May 2008 decision, in analyzing the Veteran's 
claim under 38 C.F.R. § 4.123a, DC 8100, the Board 
erroneously determined that the Veteran's headaches did not 
meet the criteria for migraines, and that in determining that 
the Veteran did not suffer from prostrating headache attacks 
an average of once per month, the Board failed to discuss 
relevant medical evidence and only discussed the most recent 
medical report.  The Memorandum Decision also notes that on 
remand the VA will provide a new VA medical examination to 
address whether the Veteran has migraine headaches, and, if 
not, how the identified headaches could be compared to 
migraines in terms of severity for rating purposes.  

Accordingly, the Board must remand this claim so that the 
Veteran can be provided with a new VA medical examination 
regarding the nature and severity of his headaches.  See 38 
C.F.R. § 3.159(c).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
severity of his headaches.  All indicated 
examinations and testing should be 
performed.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has migraine headaches, and, if not, 
whether it is at least as likely as not 
that any other identified headache 
condition is comparable to migraines in 
terms of severity.  Regardless of the type 
of headache condition identified, the 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's headache condition 
manifests prostrating attacks occurring on 
an average of once a month over the last 
several months.  See 38 C.F.R. § 4.123a, 
DC 8100.  

The Board instructs the examiner that the 
rating criteria do not define 
"prostrating;" nor has the Court.  By way 
of reference, the Board notes that 
according to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter 
physical exhaustion or helplessness."  A 
very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme 
exhaustion or powerlessness."  

A complete rationale must be provided for 
all medical opinions expressed.  The 
examiner must note and specifically 
address in his opinion the March 2001 VA 
examiner statement indicating that the 
Veteran meets the criteria for migraine-
type headaches and the March 2004 VA 
examiner's statement indicating that the 
Veteran suffered from about 25 headaches 
per year.  

The claim folder, including a copy of this 
Remand and the Court's Decision, must be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



